Exhibit 10.1
SECOND AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated January 1, 2008)
          SECOND AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the “SERP” or “Plan”) by the FEDERAL
HOME LOAN MORTGAGE CORPORATION (the “Corporation”), a corporation organized and
existing under the laws of the United States of America.
W I T N E S S E T H:
          WHEREAS, the SERP was restated effective January 1, 2008, and
subsequently amended in a document executed December 23, 2009;
          WHEREAS, the Compensation Committee of the Board of Directors of the
Corporation (the “Committee”), is expected to approve an amendment to the
Federal Home Loan Mortgage Corporation Employees’ Pension Plan (the “Pension
Plan”) providing that employees whose employment with the Corporation commences
after December 31, 2011 (or who are rehired after that date) will not be
eligible to participate in the Pension Plan (the “Pension Plan Eligibility
Amendment”);
          WHEREAS, the SERP provides a “Pension SERP Benefit” that is intended
to make up to officers of the Corporation the employer-provided benefits under
the Pension Plan that they lose due to the application of certain limits, caps
and exclusions to the Pension Plan;
          WHEREAS, provided that the Committee adopts the Pension Plan
Eligibility Amendment, a corresponding amendment to the SERP to similarly limit
eligibility for the Pension SERP Benefit is needed;
          WHEREAS, pursuant to the authority granted to the Committee to amend
the SERP under both SERP Section 8.1 and Resolution FHLMC 2011-06, the Committee
has determined that, in light of the expected amendment to the Pension Plan, it
is appropriate to similarly amend the SERP so that officers whose employment
with the Corporation commences after December 31, 2011 (or who are rehired after
that date) are not eligible to participate in the Pension SERP Benefit portion
of the SERP;
          WHEREAS, the Federal Housing Finance Agency has approved this Second
Amendment to the SERP; and
          WHEREAS, the appropriate officer of the Corporation has been duly
authorized to execute this amendment.
          NOW, THEREFORE, the Plan is amended, as follows, effective January 1,
2012:

  1.   Article I (Establishment of the Plan) is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



  (i)   Section 1.2 (Effective Date) is hereby redesignated as Section 1.3.

  (ii)   The following new Section 1.2 (Pension SERP Benefit Participation
Frozen) is hereby added, following Section 1.1 (Purpose):

  “1.2.   Pension SERP Benefit Participation Frozen . Participation in the
Pension SERP Benefit is frozen effective as of December 31, 2011, such that,
subject to the exceptions described in Section 3.3 (Eligibility and Pension SERP
Benefit Participation Freeze), any new Executive (including those hired or
rehired on or after January 1, 2012), shall not be eligible to participate in
the Pension SERP Benefit portion of the Plan and accrue benefits with respect to
service with the Corporation on or after such hire or rehire date.”

  2.   Article II (Definitions) is hereby amended as follows:

  (i)   Section 2.10 (Disability Retirement Date) is amended in its entirety to
read as follows:

  “2.10   Disability Retirement Date . The date on which, under the terms of the
Pension Plan in effect on December 31, 2011, a Participant who is Disabled would
commence receiving benefits.”

  (ii)   Section 2.12 (Executive) is redesignated 2.13, and the remaining
sections through the end of Article II are renumbered accordingly; and

  (iii)   The following new Section 2.12 (Employer Discretionary Contribution)
is hereby added, following Section 2.11 (Earnings):

  “2.12.   Employer Discretionary Contribution . The “Employer Discretionary
Contribution” as defined in the Thrift/401(k) Plan.”

  (iv)   Renumbered Section 2.25 (Thrift/401(k) SERP Benefit) is restated in its
entirety as follows:

  “2.25.   Thrift/401(k) SERP Benefit . The annual Accrual, as adjusted
periodically, which is recorded by the Corporation to compensate Participants
for the portion of the Matching Contribution, Basic Contribution and Employer
Discretionary Contribution to the Thrift/401(k) Plan lost due to the Code
Section 415(c) limitation, the compensation cap as set forth in Code
Section 401(a)(17) (or successors thereto), and the exclusion of Deferred
Amounts in the definition of compensation (or equivalent term) under the
Thrift/401(k) Plan.”

2



--------------------------------------------------------------------------------



 



  3.   Article III (Eligibility and Participation) is hereby amended as follows:

  (i)   To amend Section 3.1 (Eligibility) to read as follows:

      “3.1. Eligibility. In order to be eligible for this Plan, Executives must
be eligible to participate in the Pension Plan and be eligible for Matching
Contributions and Basic Contributions (or, as of January 1, 2012, Employer
Discretionary Contributions) under the Thrift/401(k) Plan for at least a portion
of a calendar year. Effective January 1, 2012, an Executive who does not meet
the eligibility requirements of Section 3.4(a) of the Pension Plan shall be
eligible to participate under Article IV of this Plan if such Executive is
eligible for Matching Contributions and Employer Discretionary Contributions
under the Thrift/401(k) Plan for at least a portion of the calendar year. In
addition, to be eligible for the portion of the Thrift/401(k) SERP Benefit
attributable to Matching Contributions the Executive must contribute the maximum
amount permitted under the terms of the Thrift/401(k) Plan on a pre-tax basis
throughout the entire calendar year (or the portion of the year for which the
Executive is eligible to participate in the Thrift/401(k) Plan. If an Executive
contributes less than such maximum amount, he or she will not be eligible for
the portion of the Thrift/401(k) SERP Benefit attributable to the Matching
Contribution for that calendar year, but he or she will be eligible for that
portion of the Thrift/401(k) SERP Benefit in the next year in which the
Executive contributes the maximum amount for the full calendar year. “

  (ii)   To add the following new Section 3.3 (Eligibility and Pension SERP
Benefit Participation Freeze) following Section 3.2   (Participation):

      “3.3. Eligibility and Pension SERP Benefit Participation Freeze .
Notwithstanding Sections 3.1 (Eligibility) and 3.2 (Participation) above:

      (a) Any Executive whose initial employment date or reemployment date
occurs on or after January 1, 2012, shall not be eligible to participate in the
Pension SERP Benefit under the Plan with respect to service with the Corporation
on or after such employment or reemployment date unless, in the case of a
reemployment, the reemployment relates to an Executive initially hired prior to
January 1, 2012, who is returning to the employ of the Corporation:

  (i)   immediately following an absence due to qualified military service and
re-enters the Pension Plan pursuant to section 3.4(a)(i) (as may be renumbered
or redesignated from time to time) of that plan, or     (ii)   within 90 days of
a cessation of Disability pursuant to Pension Plan section 3.4(a)(ii) (as may be
renumbered or redesignated from time to time).

3



--------------------------------------------------------------------------------



 



      (b) A non-Executive who as of December 31, 2011, was in the employ of the
Corporation and who remains in the employ of the Corporation on January 1, 2012,
and is not eligible to participate in the Plan solely because he was not an
Executive as of that date shall, to the extent that he later becomes an
Executive, be eligible to accrue a Pension SERP Benefit as of the date on which
the Corporation classifies him as an Executive, to the extent that he accrues
benefits under the Pension Plan on and after becoming an Executive.”

  4.   Article IV (The Thrift/401(k) SERP Benefit) and Article VI (Payment of
Benefits) are amended to change each reference to the term “Basic Contribution”
to the following: “Basic Contribution (or, as of January 1, 2012, Employer
Discretionary Contribution)”.

  5.   Section 5.1(b) is amended to read as follows:

      “(b) No Pension SERP Benefit shall be accrued for a Participant with
respect to (i) amounts deferred under the Federal Home Loan Mortgage Corporation
Mandatory Executive Deferred Base Salary Plan, unless such amounts satisfy the
requirements of Section 2.8(b); (ii) pay in excess of 200% of a Participant’s
“semi-monthly base salary” (as defined in the Executive Management Compensation
Program) for the calendar year, for any year in which a Participant is covered
under the Executive Management Compensation Program; and (iii) time periods
after a Participant has elected an Immediate Disability Benefit pursuant to
section 6.4(d) of the Pension Plan (as may be renumbered or redesignated from
time to time).”

 
IN WITNESS WHEREOF, the Corporation has caused this SECOND AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to
be executed by its duly authorized representative this 27th day of June, 2011.

        FEDERAL HOME LOAN
MORTGAGE CORPORATION               By:      /s/ Scott
Coolidge                    
 
  Scott Coolidge
Vice President — Compensation & Benefits       ATTEST:
 
     /s/ Alicia S. Myara                    
Alicia S. Myara
Assistant Secretary    

4